Citation Nr: 1127541	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral amblyopia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 7, 1966 to September 28, 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for bilateral amblyopia (eyes).

In June 2010, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board notes that in his March 2006 Application for Compensation, his September 2006 notice of disagreement and his May 2007 VA Form 9, the Veteran listed his address as a location in Front Royal, Virginia.  However, in his November 2009 statement, in which he withdrew his request for a Board hearing, he listed an address in Warrenton, Virginia.  

In February 2010, the Veteran was sent notice of a Board hearing to the John Marshall Highway address.  There is no indication in the record that the Veteran did not receive this notice.  

In July 2010, following the issuance of the Board's July 2010 remand, the RO sent the Veteran a letter, requesting that he complete a VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider that had treated him so that treatment information could be obtained.  This letter was sent to the Front Royal address.  There is no indication in the record that the Veteran failed to receive this notice.  However, in November 2010, the AMC sent the Veteran another letter, requesting that he complete a VA Form 21-4142, Authorization and Consent to Release Information, for the Eye Clinic of Fairfax, as specifically directed in the Board's July 2010 remand.  This letter was sent to the address in Warrenton, Virginia.  There is no indication in the record that the Veteran did not receive this notice.  

In April 2011, the RO issued its final supplemental statement of the case (SSOC), which continued the denial of the Veteran's claim.  The SSOC was sent to the Veteran at the address in Front Royal, Virginia; although the most recent correspondence from the RO had just been sent to the Warrenton address with no indication that there was a problem with that address.  The April 2011 SSOC was returned to the RO as undeliverable, with no forwarding address provided.  The Board also sent correspondence to the Veteran at the Front Royal, Address, which was returned as undeliverable.  Internet sources indicate that the Veteran's current address is the Warrenton address to which the November 2010 correspondence was successfully sent.

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of regularity that attends the administrative functions of the Government is applicable and that, ordinarily, it would be presumed that the Veteran was provided with the April 2011 SSOC unless rebutted by clear evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Court has declared that VA's use of an incorrect address constitutes the clear evidence needed to rebut the presumption that it properly notified the Veteran.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  As the April 2011 SSOC was returned to the AMC because the listed address was deemed insufficient by the United States Postal Service, and it may not have been sent to the latest address of record, the presumption of regularity has been rebutted.  The Veteran was not provided with the final SSOC issued in April 2011, which continued to deny his claim.  

When a SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2010).  The SSOC will be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2010) (pertaining to statements of the case).

Clearly, the Veteran's representative received a copy of the April 2011 SSOC, as the representative referenced the SSOC in the aforementioned June 2011 Informal Hearing Presentation.  However, the Veteran must be sent the SSOC as well.  At the least, VA must mail the SSOC to the Veteran's latest address of record.  In this case, it appears that the AMC was made aware of a new mailing address, but mailed the SSOC to the old mailing address.  Due process calls for the Veteran to be mailed a SSOC to his latest address of record in Warrenton, Virginia.

Accordingly, the case is REMANDED for the following action:

1.  Send the most recent SSOC issued in April 2011 to the Veteran at his Warrenton, Virginia address.

2.  If the SSOC is returned as undeliverable, take the necessary steps to verify the Veteran's current mailing address, including by contacting the Veteran by telephone and asking his representative for the address that organization may have.  All subsequent correspondence from VA to the Veteran should be sent to the most recently established correct address of record.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


